Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-21 filed January 9, 2020 are pending in which claims 1, 8, and 15 are in independent forms.    

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 3/19/2020 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 8-11, and 15-18  are rejected under 35 U.S.C. § 103 as being unpatentable over Bommireddipalli et al. United States Patent Publication No. 2011/0270857 in view of Brebner United State Patent Publication No 2020/0004598.

As per claims 1, 8, and 15:
Bommireddipalli et al. teach a method comprising: 
obtaining information associated with a database model(Par. 19:  The database execution model), 
the information including configuration parameters of a database defined by the database model(Par. 19:  The information for various properties or parameters provide a configuration for a database);  
5obtaining information defining data objects associated with an application, the data objects to be used by the application to access the database (Par. 58:  The configuration control retrieves the profile and associated rules as part of the application specific property information for the database application and configuration control enables the authenticated administrator to establish and enforce rules to control access to objects of a corresponding database); and 
modifying the at least one data object to conform the application to a current 10configuration of the database(Par. 64:  The configuration control periodically checks to determine the presence of any updates to the database application specific property information)

identifying one or more discrepancies between at least one of the data objects and the configuration parameters of the database(See Brebner Par. 10:  The method determine (identify) the differences (discrepancies) between the configuration parameter and the default configuration parameter (data objects)
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Bommireddipalli et al. to have the identifying one or more discrepancies between at least one of the data objects and the configuration parameters of the database.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Bommireddipalli et al. and Brebner before him/her, to modify the system of Bommireddipalli et al. to include the identifying one or more discrepancies between at least one of the data objects and the configuration parameters of the database of Brebner, since it is suggested by Brebner such that, the provided application system enable the developers and non-technical users to quickly and easily create, manage, and share applications and content that use data (such as dynamically changing enterprise data from various databases) and rich media content across personal endpoint devices (See Brebner Par. 8).

As per claims 2, 9, and 16:
Bommireddipalli et al. as modified teach a method, wherein: 
the application comprises source code(See Bommireddipalli et al. Par. 20:  The database application include source code); 
the data objects associated with the application comprise source code data 15objects(See Bommireddipalli et al. Par. 23:  The software application includes database queries to retrieve and process data from database and the mapping logic map database tables to objects of a particular computer programming language (source code);
identifying the one or more discrepancies comprises identifying the one or more discrepancies during creation or compilation of the source code (See Brebner Par. 432:  The generative content system perform two phases process to recreate the original input which the second phase may result in a reconstructed output similar to original content being rendered such as data, textures, geometry, and the like); and 
modifying the at least one data object comprises modifying at least one of the source code data objects (See Brebner Par. 108:  The visual editor is configured to serialized code for the application system and provide ability of the domain-specific code to be both a statically compiled language and a dynamic style language capable of being modified at runtime enables the engine 102 to allow users to edit and load user projects at runtime). 

As per claims 3, 10, and 17: 
Bommireddipalli et al. as modified teach a method, wherein: 
the application comprises executable code (See Bommireddipalli et al. Par. 19:  The enterprise database application for accessing and retrieving data from the database for that processing, connections to the database, and/or query language execution models); 
identifying the one or more discrepancies comprises identifying the one or more discrepancies during execution of the executable code (See Bommireddipalli et al. Par. 26:  Each database application implements an execution model with associated application specific property information including properties or parameters that control the manner in which a database query in the form of a query language statement is executed); and  
25modifying the at least one data object comprises modifying a portion of the executable code during the execution of the executable code(See Bommireddipalli et al. Par. 28:  The sever enable the administrator to configure one or more database application by defining, entering, and/or modifying any of the application specific property information associated with those database applications execution model).  

As per claims 4, 11, and 18:
Bommireddipalli et al. as modified teach a method, further comprising: 
repeatedly obtaining the information associated with the database model(Par. 19:  The database execution model), 
30obtaining the information defining the data objects (Par. 19:  The information for various properties or parameters provide a configuration for a database), and 
identifying any discrepancies between the data objects and the configuration parameters over time(See Brebner Par. 10:  The method determine (identify) the differences (discrepancies) between the configuration parameter and the default configuration parameter (data object).

s 6, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bommireddipalli et al. United States Patent Publication No. 2011/0270857 in view of Brebner United State Patent Publication No 2020/0004598 as applied to claims 1-4, 8-11, and 15-18 in view of Navarro et al. United States Patent Publication No. 2016/0299771.

As per claims 6, 13, and 20
Bommireddipalli et al. as modified do not explicitly disclose for the configuration parameters of the database comprise (i) field definitions defining data fields and (ii) constraints placed on values in the data fields; and 10modifying the at least one data object comprises modifying the at least one data object to include at least one of: one or more of the field definitions and one or more of the constraints.  However, Navarro et al. teach a method, wherein: 
the configuration parameters of the database comprise (See Navarro et al. Par. 53):
(i) field definitions defining data fields(See Navarro et al. Par. 171:  A user interface display the data input field for inputting data for defining data vector: configuration parameter, constraints and management data), and 
(ii) constraints placed on values in the data fields(See Navarro et al. Par. 17: The configuration of the product may be defined at a finest granularity level, that is to say, at the configuration parameter level, as the definition data vector contain directly the configuration parameter(s) and their relative constraint(s); and 
10modifying the at least one data object comprises modifying the at least one data object to include at least one of(See Navarro et al. Par. 16: Performing a consistency check by comparing values assigned to the first configuration parameter in a first modified user data vector of the first user configuration): 
one or more of the field definitions and one or more of the constraints (See Navarro et al. Par. 176: The method provides a selectable button "modify" for user to modify a constraint of the constraint list, in which case data entry fields are displayed respectively with the constraint name, constraint type and coded instruction of the selected constraint).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Bommireddipalli et al. and Berbner to have the configuration parameters of the database comprise (i) field definitions defining data fields and (ii) constraints placed on values in the data fields; and 10modifying the at least one data object comprises modifying the at least one data object to include at least one of: one or more of the field definitions and one or more of the constraints.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Bommireddipalli et al. and Berbner and Navarro et al. before him/her, to modify the system of combination of Bommireddipalli et al. and Berbner to include the configuration parameters of the database comprise (i) field definitions defining data fields and (ii) constraints placed on values in the data fields; and 10modifying the at least one data object comprises modifying the at least one data object to include at least one of: one or more of the field definitions and one or more of the constraints of Navarro et al., since it is suggested by Navarro et al. such that, the method performs compliance check for each value assigned to a configuration parameter and/or for each constraint defined in a definition data vector of the user configuration being checked(See Navarro et al. Par. 234).

Claims 7, 14, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Bommireddipalli et al. United States Patent Publication No. 2011/0270857 in view of Brebner United State Patent Publication No 2020/0004598 in view of Navarro et al. United States Patent Publication No. 2016/0299771 as applied to claims 6, 13, and 20 and further in view of Stefanov et al. United States Patent Publication No. 2019/0068458.

As per claims 7, 14, and 21:
Bommireddipalli et al. as modified do not explicitly disclose for the 15application comprises a multi-tier application; and the field definitions and the constraints are used to validate data objects in all tiers of the multi-tier application.  However, Stefanov et al. teach a method, wherein:  
15the application comprises a multi-tier application(See Stefanov et al. Par. 32:  The developer can deploy multi-tier application(s)) ; and 
the field definitions and the constraints are used to validate data objects in all tiers of the multi-tier application (Stefanov et al. Par. 72:  The method provide a field validation process that ensures that the provided data does not violate any field constraints that are defined when the request form is generated).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Bommireddipalli et al. and Berbner and Navarro et al. to have the application comprises a multi-tier application; and the field definitions and the constraints are used to validate data objects in all tiers of the multi-tier application.  This modification would have been obvious because a person having ordinary skill  application comprises a multi-tier application; and the field definitions and the constraints are used to validate data objects in all tiers of the multi-tier application of Stefanov et al., since it is suggested by Stefanov et a. such that, the method provide a field validation process that ensures that the provided data does not violate any field constraints that are defined when the request form is generated, e.g., whether all required input fields are filled with a value that is within the defined range, and the custom field validation with regular expression also passes (Stefanov et al. Par. 72).

Allowable Subject matter
	Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Houlihan et al. United States Patent Publication No. 2013/0018850,
	Seah et al. United States Patent No. 10,795,907.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157